DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 3/25/20.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/25/20 and 12/09/20has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 19, 25, 49 are rejected under 35 U.S.C. 103 as being unpatentable over Interdigital (WO 2016161267), as disclosed in the IDS in view of Singh et al (Patent No: 10,602,483).

As to claim 1, Interdigital teaches a method in a Application Server, for handling a User Equipment, UE, using power saving functionality (Interdigital, [0067-70], an AS handling downlink delivery to a WTRU based on reported power saving modes PSM) , comprising: obtaining power saving information of the UE (Interdigital, [0068], the power saving mechanisms at the WTRU are obtained by the AS); handling a UE based on the power saving information (Interdigital, [0070], an AS handling downlink delivery to a WTRU based on reported power saving modes PSM). 
Interdigital does not teach an IMS-AS, and handling a terminating call.
However, Singh teaches an IMS-AS, and handling a terminating call (Singh, Col 11 L42-65, an IMS server handles and incoming mobile terminated call based on the device being in low power mode).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Interdigital and Singh to use an IMS-AS to handle call termination because it would allow for reduction of battery consumption while improving the user experience (Singh, Col 1 L48-53).

As to claim 2, the combination teaches wherein the power saving information includes information indicating whether UE power saving is activated or deactivated and current power saving status, the current power saving status indicates whether the UE is currently reachable or a time when the UE can be reachable (Interdigital, [0067][0070], the information is whether eDRX is active/deactive and PSM). 

As to claim 8, the combination teaches wherein handling the terminating call further comprising one of the following: a. continuing with the call if the UE is reachable (Singh, Col 16 L32-45, completing the call if the UE is reachable via cellular).

As to claim 19, Interdigital teaches a method in a User Equipment, UE using power saving functionality (Interdigital, [0067-70], a WTRU with power saving modes), comprising: determining the power saving functionality to be activated or deactivated, sending information indicating whether UE power saving is activated or deactivated to a server (Interdigital, [0067-70], determining to be in eDRX active/deactive and sending notification to an application server). 
Interdigital does not explicitly teach for facilitating to handle a terminating call for the UE, and an IP Multimedia Subsystem, IMS, domain, in order to handle the terminating call accordingly in the IMS domain (Singh, Col 11 L42-65, an IMS server handles and incoming mobile terminated call based on the device being in low power mode).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Interdigital and Singh to use an IMS-AS to handle call termination because it would allow for reduction of battery consumption while improving the user experience (Singh, Col 1 L48-53).

As to claim 25, the combination of Interdigital and Zhu teaches an apparatus for handling a User Equipment, UE, using power saving functionality (Interdigital, [0067-70], an AS handling downlink delivery to a WTRU based on reported power saving modes PSM), comprising: at least one processor; and a non-transitory computer readable medium coupled to the at least one processor, the non-transitory computer readable medium containing instructions executable by the at least one processor, whereby the at least one processor is configured to perform steps in the method according to claim 1 (See citations for claim 1). 

As to claim 49, the combination of Interdigital and Zhu teaches a non-transitory computer readable medium comprising computer readable code, which when run on an apparatus (Interdigital, [0067-70], an AS), causes the apparatus to perform the method according to claim 1 (See citations for claim 1)
Claims 4, 6, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Interdigital and Singh as applied to claims above, and further in view of Zhu et al (Pub No: 2009/0093249).

As to claim 4, the combination of Interdigital and Singh teaches wherein information indicating whether UE power saving is activated or deactivated (Interdigital, [0067][0070], the information is whether eDRX is active/deactive and PSM).
The combination does not explicitly teach is obtained from a Home Subscriber Server, HSS, in a User Data Answer message in an IMS registration process (Zhu, [0035-36], a HSS provides the registration state of the user after a registration process). 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Interdigital and Singh with Zhu to obtain from an HSS in a registration process, because it is well-known for HSS to store states of users (Zhu, [0035-36]).

As to claim 6, the combination teaches information indicating whether UE power saving is activated or deactivated is obtained from the UE (Interdigital, [0067][0070], the information is whether eDRX is active/deactive and PSM)
The combination does not explicitly teach in a Session Initiation Protocol, SIP, registration message in an IMS registration process. 
However, Zhu teaches in a Session Initiation Protocol, SIP, registration message in an IMS registration process. (Zhu, [0033], a SIP registration process for UE).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Interdigital and Singh with Zhu to use SIP registration message, because it is a well known way to exchange information about a user (Zhu, [0033]).
As to claim 20, the combination of Interdigital and Singh teaches wherein information indicating whether UE power saving is activated or deactivated (Interdigital, [0067][0070], the information is whether eDRX is active/deactive and PSM).
The combination does not explicitly teach is obtained from a Home Subscriber Server, HSS, in a User Data Answer message in an IMS registration process (Zhu, [0035-36], a HSS provides the registration state of the user after a registration process). 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Interdigital and Singh with Zhu to obtain from an HSS in a registration process, because it is well-known for HSS to store states of users (Zhu, [0035-36]).

Allowable Subject Matter
Claims 10-11, 14-16 are allowed.
Claims 5, 7, 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Saifullah et al (Pub No: 2007/0297373). ([0011]-[0014])
Chandramouli et al (Pub No: 2017/0127460) (Fig 8 [0093]-[0110])

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296.  The examiner can normally be reached on M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469